27 F.3d 563
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Aaron HOLSEY, Petitioner.
No. 94-8022.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 24, 1994.

On Petition for Writ of Mandamus.
Aaron Holsey, Petitioner Pro Se.
PETITION DENIED
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Aaron Holsey petitions for a writ of mandamus ordering the district court to compel the Defendants in an ongoing matter to provide Holsey with discovery.  We deny the petition.


2
Mandamus is an extraordinary remedy, available only if other remedies are ineffective to vindicate the petitioner's rights.  Further, mandamus cannot be used as a substitute for appeal.   See In re Beard, 811 F.2d 818, 827 (4th Cir.1987);   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Holsey may, if he chooses, raise the discovery issue on appeal from the final order in the underlying case.  The mandamus petition accordingly is denied.  As our review of the material before us reveals that it would not aid the decisional process, we dispense with oral argument.  We grant leave to proceed in forma pauperis and deny the petition for a writ of mandamus.

PETITION DENIED